Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 22, 36, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 22 and 36 the description of "in the absence of other interlocking members" is ambiguous.  One of ordinary skill in the art is not reasonably apprised of the scope of protection afforded by this language.  With respect to claim 22, it is unclear if "in the absence of" applies to the element and/or tyre.  The scope of "interlocking members" is uncertain.  It is unclear what structure is excluded by the above noted 
	Claim 22 is ambiguous in view of the description of "a pair of elongated members [plural]" (line 3) and "the elongated member [singular]" (lines 10, lines 11-12, line 17).  As a related matter, there is no clear antecedent basis for "one of the interlocking means of the elongated member" (line 10) since claim 22 describes "each of the elongated members comprising an interlocking means" (line 5) instead of --each of the elongated members comprising plural interlocking means--. 
	Claim 39 (dependent on clam 36) ambiguously describes "one or both of the interlocking means"; it being noted that claim 36 requires more than two interlocking means.
4)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5)	Claims 22, 36, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
	As to claims 22 and 36, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "in the absence of other interlocking members".  There is no explicit basis for this language.  The original disclosure fails to provide any guidance as to the meaning of "interlocking members" (in contrast to "interlocking means").  The original disclosure fails to reasonably convey the above noted negative limitation.  In particular, the original disclosure fails to reasonably convey providing the elongated element and/or elongated member such that interlocking members are selectively excluded; it being emphasized that "interlocking members" are different from "interlocking means" and that "interlocking members" such as grooves 18 / lugs 11 (illustrated in FIGURE 1 of US Patent 3,107,713 to Cushman) or ribs 19 / grooves 12 (illustrated in FIGURE 1 of US Patent 3,107,713) are neither disclosed nor illustrated in the original disclosure.  The original drawings are too schematic to determine if micro and/or macro structural features are absent so as to inherently support the negative limitation of "in the absence of other interlocking members".  
	As to claim 39, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new 
ALLOWABLE SUBJECT MATTER
6)	Claims 15-16, 18-20, 24-25, 27-33, 35 and 38 are allowed.
	As to claim 15, the prior art including Cushman (US 3,107,713), Reed (US 3,396,771), Hamilton (US 2010/0200136) and Jackson (US 1,453,140) fails to render obvious "elongated element having a rectangular configuration with a length approximately commensurate with the circumference of the tyre and a width large enough to surround the crosswise arc of the tire" and "the elongated element and the elongated member include cooperative interlocking means selected from the group consisting of a zipper, hook and loop ... fastener, dual lock and zip-lock for engagement with each other to attach the elongated element to the tyre" and "the elongated member is configured to be fastened to the tyre by inserting a part of the elongated member between the tyre and a wheel".
	As to claim 24, the prior art including Cushman (US 3,107,713), Reed (US 3,396,771), Hamilton (US 2010/0200136) and Jackson (US 1,453,140) fails to render obvious the method step of fastening the elongated member to the tire by inserting a part of the elongated member between the tire and a rim of a wheel in combination with the remaining subject matter required by method claim 24.



7)	Applicant’s arguments with respect to claims 22, 36, 39 and 40 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
8)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 25, 2022